COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00320-CV


IN THE INTEREST OF A.R. AND
I.R., CHILDREN


                                      ----------

          FROM THE 324TH DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      The trial court signed a default order in suit affecting the parent-child

relationship on May 11, 2012. Appellee J.D. filed a timely motion to set aside the

default judgment, which the trial court granted on July 23, 2012, while it still had

plenary jurisdiction over the case. See Tex. R. Civ. P. 329b(e). Appellant R.R.

filed a notice of appeal from the July 23, 2012 order.

      On August 10, 2012, we notified Appellant that it appeared the trial court’s

granting of a new trial rendered this appeal moot and that we would dismiss the

      1
       See Tex. R. App. P. 47.4.
appeal unless Appellant filed a response stating grounds for continuing the

appeal. See, e.g., In re C.D.E., No. 02-12-00051-CV, 2012 WL 955381, at *1

(Tex. App.—Fort Worth Mar. 22, 2012, no pet.) (mem. op.) (dismissing appeal as

moot after trial court granted motion for new trial). Appellant filed a response

explaining that he sought to appeal the order granting a new trial because it “falls

within the rules established by” In re Columbia Medical Center, 290 S.W.3d 204

(Tex. 2009).    However, to the extent that Appellant seeks to challenge the

specificity of the trial court’s order granting a new trial, see id. at 205, a petition

for writ of mandamus is the appropriate means by which to do so, not a direct

appeal. See id. at 209–10 (explaining in original proceeding that relator did not

have an adequate remedy by appeal to challenge the specificity of the new trial

order because “only in two instances have new trial orders rendered during the

time a trial court has plenary power been reviewable by an appellate court: when

the trial court’s order was void and when the trial court erroneously concluded

that the jury’s answers to special issues were irreconcilably in conflict”); see also

In re E.I. du Pont de Nemours and Co., 289 S.W.3d 861, 861–62 (Tex. 2009).

Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R. App. P.

43.2(f).


                                                     PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: September 13, 2012



                                          2